                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION



         UNITED STATES OF AMERICA,


         V.                                           Case No.    CR418-237


         KURTIS JONES,
                             Defendant




                   Jennifer G. Solari, counsel of record for the United States

         of America in the above-styled case has moved for leave of absence.

         The Court is mindful that personal and professional obligations

         require the absence of counsel on occasion. The Court, however,

         cannot accommodate its schedule to the thousands of attorneys who

         practice within the Southern District of Georgia.

                   Counsel may be absent at the times requested. However, nothing

         shall prevent the case from going forward; all discovery shall

         proceed, status conferences, pretrial conferences, and       trial shall

         not be interrupted or delayed. It is the affirmative obligation of

         counsel th provide a fitting substitute.

              o


   o:r. Jli SO/PRDERED this               day of March 2019


r-j'T?'       cr
              cr
 O cf                                        WILLIAM T. MOORE, JR.
  -'r:    S                                 UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
